Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0001141
                                                      12-JUN-2013
                                                      09:35 AM




                           SCPW-13-0001141

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     STATE OF HAWAI#I, Respondent,

                                 vs.

                      CHRIS SLAVICK, Petitioner.


                         ORIGINAL PROCEEDING
                        (Cr. No. 04-1-001534)

    ORDER DENYING WITHOUT PREJUDICE MOTION FOR HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s “Motion for Habeas Corpus 660-7”, which was filed on

May 29, 2013, and the record, it appears that petitioner has

alternative means to seek habeas corpus relief and presents no

special reason for invoking the supreme court’s original

jurisdiction.   See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787,

788 (1976).   Therefore,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the motion for habeas corpus without payment

of the filing fee.
          IT IS HEREBY FURTHER ORDERED that the motion for habeas

corpus is denied without prejudice.

          DATED:   Honolulu, Hawai#i, June 12, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2